In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-19-00314-CR


                             JOSEPH GONZALEZ JR, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2017-411,476, Honorable William R. Eichman II, Presiding

                                       September 16, 2020

                                MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Joseph Gonzalez, Jr., appeals his conviction by jury for the offense of

aggravated robbery.1 After the State proved two prior felony convictions to enhance

appellant’s punishment, the trial court assessed appellant’s punishment at sixty years’

incarceration. We affirm the judgment of the trial court.




       1   See TEX. PENAL CODE ANN. § 29.03 (West 2019).
                           Factual and Procedural Background


       At approximately 8:40 p.m. on January 27, 2017, a Lubbock restaurant, Picantes,

was robbed by three armed men. At the time of the robbery, seven people were in the

restaurant. One of the robbers forced the employees into the kitchen where he took the

employees’ money and cellular phones. Another of the robbers demanded the two

customers that were present give him their phones, wallets, and keys. Soon after entering

the restaurant, the three assailants fled the scene and were not immediately

apprehended. Because the men concealed their faces, none of the witnesses saw any

of the criminals’ faces. However, several of the victims described one of the assailants

as having a tattoo on his neck. When the men left the restaurant, another witness saw

them drive off in a “brownish-gold” Tahoe.


       After the robbery, investigating officers obtained surveillance video from

businesses located near Picantes. On those videos, a tan Tahoe can be seen parked

near the restaurant at the time of the robbery. Officers were able to identify that one of

the suspects had a neck tattoo and wore a flat-brimmed baseball cap.


       After receiving a crime line tip that implicated appellant and his brother, Phillip

Velazquez, investigators went to the home of Correna Barela, the suspects’ sister, to

determine whether she would be able to identify any of the robbers recorded on

surveillance video. Berela identified Velazquez as one of the robbers but she was not

able to identify appellant from the video.


       Investigating officers also learned that Velazquez had been seen recently at the

home of his brother-in-law, Cody Robles. Officers contacted Robles. When asked if he

had seen appellant and Velazquez recently, Robles told the officers that appellant and
                                             2
Velazquez had come to his house in Levelland within days of the robbery and asked if

they could stay at his place because they had “done something bad.” Robles allowed

them to stay at his house for a couple of days. Appellant parked his Tahoe in Robles’s

backyard while he stayed there, which, according to Robles, was unusual.


       Appellant was subsequently indicted for the offense of aggravated robbery based

on his alleged participation in the Picantes robbery. During trial, the above facts were

presented. However, when Robles testified at trial, he denied telling the police that

appellant and Velazquez came to his house seeking a place to hide. The State called

Damian Villareal to testify. Villareal was also indicted for the Picantes robbery. He

testified that he, appellant, and Velazquez committed the Picantes robbery. Villareal’s

cell phone indicated that appellant and Velazquez were in consistent contact with Villareal

both before and after the Picantes robbery. At the close of evidence, the trial court

instructed the jury that Villareal was an accomplice witness and that his testimony must

be corroborated by other evidence that “tends to connect” appellant to the Picantes

robbery before it can be considered by the jury. The jury returned a verdict convicting

appellant of aggravated robbery. The trial court sentenced appellant to a sixty-year

sentence of incarceration. Appellant timely filed the instant appeal.


       Appellant’s sole appellate issue contends that the evidence is insufficient to

support appellant’s aggravated robbery conviction under the accomplice testimony rule.


                                   Standard of Review


       In reviewing the sufficiency of evidence to support a conviction, we apply the

standard set forth in Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d
560 (1979). See Brooks v. State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010). Under
                                            3
that standard, when assessing the sufficiency of the evidence to support a criminal

conviction, we consider all the evidence in the light most favorable to the verdict and

determine whether, based on that evidence and reasonable inferences to be drawn

therefrom, a rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 912.

The jury is the sole judge of the credibility of the witnesses and the weight to be given to

their testimonies, and we will not usurp this role by substituting our judgment for that of

the jury. Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). We also

measure the sufficiency of the evidence against the elements of the offense as defined

by a hypothetically correct jury charge for the case. Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997).


       In the present case, appellant was charged with the offense of aggravated robbery.

See TEX. PENAL CODE ANN. § 29.03(a)(2). As applicable to the current case, the State

was required to prove that appellant used or exhibited a deadly weapon to unlawfully

appropriate property with an intent to deprive the owner of the property and maintain

control of the property. Id. (cross-referencing sections 29.02 (West 2019), and 31.03

(West 2019)).


       Because accomplices often have incentives to lie, the legislature has determined

that caution should be exercised in using their testimony to convict a co-defendant. Blake

v. State, 971 S.W.2d 451, 454 (Tex. Crim. App. 1998) (en banc). To that end, the Texas

Code of Criminal Procedure provides that a conviction may not rest on the testimony of

an accomplice unless the testimony is “corroborated by other evidence tending to connect

the defendant with the offense committed; and the corroboration is not sufficient if it


                                             4
merely shows the commission of the offense.” TEX. CODE CRIM. PROC. ANN. art. 38.14

(West 2005). The test for weighing the sufficiency of the corroborative evidence under

the accomplice witness rule is to eliminate the accomplice testimony from consideration

and then examine the remaining portions of the record to determine whether any evidence

tends to connect the accused with the commission of the crime. Castillo v. State, 221
S.W.3d 689, 691 (Tex. Crim. App. 2007). This standard is met when the non-accomplice

evidence allows rational jurors to conclude that this evidence sufficiently tends to connect

the accused to the charged offense. Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim.

App. 2008). Evidence that a criminal offense was committed is insufficient to corroborate

an accomplice’s testimony. Minton v. State, 485 S.W.3d 655, 659 (Tex. App.—Amarillo

2016, pet. ref’d). Likewise, evidence that the defendant was present at or near the scene

of the crime is not, in itself, sufficient to tend to connect defendant to the crime. Etheredge

v. State, 542 S.W.2d 148, 150 (Tex. Crim. App. 1976). However, if the combined weight

of the non-accomplice evidence tends to connect the defendant to the offense, then all

the evidence, including the accomplice witness’s testimony, is considered to determine

whether the evidence was sufficient to support the conviction. Cathey v. State, 992
S.W.2d 460, 462 (Tex. Crim. App. 1999) (en banc); Minton, 485 S.W.3d at 659.


                                          Analysis


       In the present case, the accomplice witness is Damian Villareal, who qualifies as

an accomplice as a matter of law since he was charged with the same offense as

appellant. See Smith v. State, 332 S.W.3d 425, 439 (Tex. Crim. App. 2011). Excluding

Villareal’s testimony and viewing the remaining evidence most favorably to the jury’s

verdict, the record reflects that appellant physically resembled the man seen in the


                                              5
surveillance videos; appellant owns clothes similar to those worn by the man who robbed

Picantes; appellant can be seen in a picture posing in front of a tan Tahoe that resembles

the tan Tahoe involved in the robbery; appellant communicated with Villareal on the night

of the robbery and the following morning; Robles told police that, around the time of the

robbery, appellant and Vazquez sought refuge at his house and hid a tan Tahoe in his

backyard; appellant’s sister identified Vazquez as one of the robbers after watching the

surveillance video; and one of the victims identified appellant as one of the robbers

through a photo lineup. Remaining mindful that the jury is free to believe or disbelieve

any evidence, see Margraves v. State, 34 S.W.3d 912, 919 (Tex. Crim. App. 2000) (en

banc), it appears that the jury credited the identification of appellant as one of the robbers

by one of the victims, even though the witness indicated that he was only fifty percent

certain that appellant was the right person. Further, we must conclude that the jury

believed that Robles was being truthful when he told police that appellant asked Robles

if he could hide out at Robles’s residence and hid a tan Tahoe in Robles’s backyard. As

appellant correctly alleges, none of this evidence, by itself, is sufficient to tend to connect

appellant to the robbery. However, considered cumulatively, the evidence was sufficient

for the jury to conclude that it met the low threshold of tending to connect appellant to the

robbery.


       Appellant does not challenge the sufficiency of the evidence to support his

conviction for the offense of aggravated robbery when Villareal’s testimony is considered

and, after reviewing the record evidence, we conclude that the evidence is sufficient to

support that verdict.




                                              6
                                      Conclusion


      Having overruled appellant’s sole issue, we affirm the judgment of the trial court.




                                                       Judy C. Parker
                                                          Justice


Do not publish.




                                            7